MEMORANDUM **
Upjeet Kaur, Harjeet Singh, and Gur-meet Kaur, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) orders dismissing their appeal from an immigration judge’s removal order and denying their motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petitions for review.
Petitioners have waived any challenge to the BIA’s February 24, 2005 order by failing to raise any contentions regarding it. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
The BIA acted within its discretion in denying petitioners’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s February 24, 2005 order. See 8 C.F.R. § 1003.2(b)(1).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.